Citation Nr: 1029850	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for impotence.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for emotional instability 
reaction and schizoid personality.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of chemical or 
asbestos exposure.

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for a chronic shoulder disorder.

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen 
the claim of service connection for a deviated nasal septum.

7.  Whether new and material evidence has been received to reopen 
the claim of service connection for heart flutter, and if so, 
whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension, and if so, 
whether service connection is warranted.

9.  Entitlement to an increased rating for bilateral pes cavus 
with hallux valgus and hammertoe deformities status post first 
tarsal metatarsal arthrodesis and tendo transfers of toes 2 
through 4, status post partial phalanectomy of the left 5th toe, 
status post syndactilization on the left 4th and 5th, currently 
rated as 30 percent disabling.

10.  Entitlement to a rating in excess of 20 percent for left 
foot gout, prior to June 1, 2008. 

11.  Entitlement to a compensable rating for left foot gout from 
June 1, 2008. 

12.  Entitlement to a compensable rating for seborrhea.

13.  Entitlement to a compensable rating for postoperative 
tonsillectomy.

14.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.

15.  Entitlement to an increased rating for chronic low back pain 
with degenerative changes of the lumbar spine, currently rated as 
10 percent disabling.

16.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955, and from June 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In October 2009, the Board remanded this 
case for the Veteran to be afforded a personal hearing; however, 
he thereafter canceled his hearing request.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of an increased rating for right knee 
replacement has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue and it is++ referred to the AOJ for 
appropriate action.  

The issues of service connection for atrial fibrillation and 
hypertension, increased ratings for duodenal ulcer and low back 
disability, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes cavus with hallux valgus and 
hammertoe deformities status post first tarsal metatarsal 
arthrodesis and tendo transfers of toes 2 through 4, status post 
partial phalanectomy of the left 5th toe, status post 
syndactilization on the left 4th and 5th, is not productive of 
marked contraction of plantar fascia with dropped forefoot; very 
painful callosities; or marked varus deformity.  

2.  The Veteran had an acute gouty attack of the left foot in May 
2007, but did not thereafter suffer recurrence or another attack.  

3.  For the applicable time period of June 1, 2008, the Veteran's 
left foot gout has been asymptomatic.  

4.  The Veteran's seborrhea has been resolved during the time 
period of the appeal; there are no objective findings, and no 
treatment has been required for 12 months; the evidence does not 
show that at least 5 percent, but less than 20 percent, of the 
entire body is affected; or at least 5 percent, but less than 20 
percent, of exposed areas are affected; nor is there evidence of 
required intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, for a total duration of less 
than six weeks during the past 12-month period.

5.  The Veteran's tonsillectomy healed with no residuals; he does 
not currently have any related hoarseness or inflammation of 
cords or mucous membrane.

6.  In an April 1977 rating decision, the RO denied service 
connection for emotional instability reaction, claimed as 
schizoid personality; chronic shoulder disorder; and bilateral 
hearing loss.  A notice of disagreement was not received within 
the subsequent one-year period.

7.  In a September 1991 rating decision, the RO denied service 
connection for impotence as secondary to medications taken for 
service-connected duodenal ulcer.  A notice of disagreement was 
not received within the subsequent one-year period.

8.  In a July 1992 rating decision, the RO denied service 
connection for residuals of chemical or asbestos exposure and for 
impotence on a direct and secondary basis.  A notice of 
disagreement was not received within the subsequent one-year 
period.

9.  In a September 1995 rating decision, the RO denied service 
connection for a deviated nasal septum and also determined that 
new and material evidence to reopen the claims of service 
connection for a shoulder disorder and impotence had not been 
submitted.  A notice of disagreement was not received within the 
subsequent one-year period.

10.  In a September 2005 rating decision, the RO denied service 
connection for a heart flutter.  A notice of disagreement was not 
received within the subsequent one-year period.

11.  In a November 2006 rating decision, the RO denied service 
connection for hypertension.  A notice of disagreement was not 
received within the subsequent one-year period.

12.  Evidence submitted since the RO's final denials regarding 
the claims of service connection for impotence, emotional 
instability reaction and schizoid personality, residuals of 
chemical or asbestos exposure, a chronic shoulder disorder, 
bilateral hearing loss, and a deviated nasal septum, by itself or 
when considered with previous evidence of record, does not relate 
to an unestablished fact as to any of these claims necessary to 
substantiate the claims, and therefore does not raise a 
reasonable possibility of substantiating the claims.

13.  Evidence submitted since the RO's September 2005 rating 
decision which denied service connection for a heart flutter and 
the November 2006 rating decision which denied service connection 
for hypertension, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
Veteran's bilateral pes cavus with hallux valgus and hammertoe 
deformities status post first tarsal metatarsal arthrodesis and 
tendo transfers of toes 2 through 4, status post partial 
phalanectomy of the left 5th toe, status post syndactilization on 
the left 4th and 5th are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5280 (2009).

2.  The criteria for a rating in excess of 20 percent prior to 
June 1, 2008, for left foot gout are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a; Diagnostic Codes 5002, 5017 (2009).

3.  The criteria for a compensable rating from June 1, 2008, for 
left foot gout are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a; Diagnostic Codes 5002, 5017 (2009).

4.  The criteria for a compensable rating for seborrhea are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code 7806 (2009).

5.  The criteria for a compensable rating for postoperative 
tonsillectomy are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6599-6516 (2009).

6.  The RO's April 1977, September 1991, July 1992, September 
1995, September 2005, and November 2006 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

7.  New and material evidence has not been received since the 
RO's April 1977, September 1991, July 1992, and September 1995, 
rating decisions; thus, the claims of service connection for 
impotence, emotional instability reaction and schizoid 
personality, residuals of chemical or asbestos exposure, a 
chronic shoulder disorder, bilateral hearing loss, and a deviated 
nasal septum, are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009), 38 C.F.R. § 3.156 (2009).

8.  New and material evidence has been received since the RO's 
September 2005 and November 2006 rating decisions; thus, the 
claims of service connection for a heart flutter and 
hypertension, respectively, are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the claims to reopen, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  An RO letter dated in 
September 2008 informed him of all three elements required by 38 
C.F.R. § 3.159(b) as stated above.  This letter also included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the Board 
finds that adequate notice has been provided regarding the new 
and material claims.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  In claims to reopen 
previously denied claims, assistance does not include providing a 
medical examination or obtaining a medical opinion unless new and 
material evidence has been submitted.  38 C.F.R. § 
3.159(c)(4)(i).  Here, no further examination needs to be 
afforded the Veteran because, as discussed below, new and 
material evidence has not been submitted.  Therefore, no further 
examinations seeking an opinion regarding the claimed 
disabilities are necessary to satisfy the duty to assist.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the claimant in 
adjudicating this appeal.

With regard to the increased rating claims, VCAA letters were 
issued in November 2007, July 2008, September 2008, and March 
2009.  The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nonetheless, the Board notes that the March 2009 
letter, informed the Veteran of the diagnostic codes that his 
disabilities may be rated under, and was notified that he may 
submit evidence regarding the impact of his disabilities on his 
employment and daily life.

The Federal Circuit recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can constitute 
a "readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA notice 
is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  In this case, an SOC and SSOC have 
been issued.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the increased rating issues on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the claims 
file.  The Veteran was also afforded VA examinations, as 
described below.  38 C.F.R. § 3.159(c)(4).  The examinations are 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, examined the Veteran provided findings in 
sufficient detail, and provided rationale.  See Steff v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by the record.  The records satisfy 
38 C.F.R. § 3.326.

Finally, the Board notes that the Veteran submitted additional 
evidence in support of his claims after the issuance of the most 
recent supplemental statement of the case.  He waived RO 
consideration of this evidence in June 2010.  See Informal 
Hearing Presentation, dated June 12, 2010.

Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.


Background

In February 1977, the Veteran filed a claim for VA benefits.  At 
that time, he reported that he had tonsillitis, right knee 
problems, bilateral shoulder problems, schizoid personality, a 
duodenal ulcer, low back problems, seborrhea on his stomach, gout 
of the left foot, and bilateral hearing loss.  

In an April 1977 rating decision, service connection was granted 
for chronic low back pain with mild degenerative changes of the 
lumbar spine, rated as 10 percent disabling; a duodenal ulcer, 
rated as 10 percent disabling; gout of the left foot, rated as 
noncompensable; internal derangement of the right knee with mild 
osteoarthritis, rated as noncompensable; tonsillectomy, rated as 
noncompensable; and seborrhea, rated as noncompensable.  Service 
connection was denied for emotional instability reaction, claimed 
as schizoid personality; chronic shoulder disorder; and bilateral 
hearing loss.  Service connection was denied for emotional 
instability reaction, claimed as schizoid personality on the 
basis that the service treatment record showed no evidence of 
chronic psychoneurotic or psychotic disorder; service connection 
for a chronic shoulder disorder was denied on the basis that 
although the Veteran was treated in June 1954 for bilateral 
shoulder pain, there was no recurrence thereafter; and service 
connection was denied for hearing loss on the basis that the 
service treatment records did not reflect any indication of 
hearing loss.  

In a September 1991 rating decision, service connection for 
impotence as secondary to medications taken for the service-
connected duodenal ulcer was denied on the basis that there was 
no medical evidence that the Veteran had impotence due to 
medication for the ulcer disease.  

In March 1992, the Veteran was afforded a VA genitourinary 
examination.  The examiner provided an opinion that although 
Cimetidine was associated with impotence and the Veteran had been 
taking this medication, there was not a clear temporal 
relationship between the use of this drug and the Veteran's 
problem.  Specifically, the discontinuation of the Veteran's use 
of this medication had not resulted in improvement in sexual 
function.  Therefore, it was likely that the Veteran's impotence 
was due to another cause.  

In April 1992, the Veteran was afforded a VA joints examination.  
Examination of the shoulders revealed no disability.  

In a July 1992 rating decision, in pertinent part, service 
connection for residuals of chemical or asbestos exposure were 
denied on the basis that there was no evidence of residuals of 
chemical or asbestos exposure in the service treatment records or 
the recent VA examinations.  In addition, the RO determined that 
service connection was denied for impotence (on the merits) as 
there was no evidence of impotence in the service treatment 
records and the VA examiner did not find that impotence was due 
to medications taken for the service-connected ulcer.  

VA records reflect that in June 1993, it was noted that the 
Veteran needed to lose weight to decrease his risk for coronary 
artery disease.  In 1994, the Veteran made left shoulder 
complaints.  A January 1995 record noted that the Veteran did not 
have hypertension.

In January 1995, the Veteran underwent a VA mouth and nose 
examination which revealed a deviated nasal septum  

In January 1995, the Veteran was afforded a VA joints 
examination.  Examination of the shoulders revealed no 
disability.  At that time, the Veteran made neurological 
complaints involving his left shoulder and hands.  The Veteran 
related that these problems began in the military.  The examiner 
indicated that the Veteran had probable impingement syndrome of 
the left shoulder, not documented on that examination, probably 
idiopathic.  

In a September 1995 rating decision, in pertinent part, service 
connection was granted for bilateral pes cavus with left hallux 
valgus and hammertoe deformities, rated as 30 percent disabling.  
Service connection was denied for a deviated nasal septum since 
the service treatment records did not reflect that disability.  
The RO determined that new and material evidence to reopen the 
claims of service connection for a shoulder disorder and 
impotence had not been submitted.  In addition, prior disability 
ratings for the service-connected disabilities were confirmed and 
continued.  

Medical records from Bay Medical Center and Dr. J.L. Trantham 
dated January 1995 through 2007 reflected a diagnosis of 
essential hypertension in January 1995.  It was also noted that 
the Veteran himself had indicated that he had hypertension since 
1989.  It was also noted that the Veteran had a history of atrial 
fibrillation, discovered in 1999.  Otherwise, the Veteran was 
also diagnosed as having congestive heart failure and coronary 
artery disease.  Likewise, VA records documented cardiovascular 
problems including atrial fibrillation in 1999-2000, coronary 
artery disease, and hypertension.  

In a September 2005 rating decision, service connection for a 
heart flutter was denied.  The claim was denied on the basis that 
there were no inservice records showing an indication, diagnosis, 
or treatment of a heart flutter.  Although recent medical 
evidence showed treatment for atrial heart fibrillation 1999, 
there was no evidence to establish a relationship between this 
condition and military service.  

In December 2005, correspondence was received in which increased 
ratings were requested for the Veteran's service-connected 
disabilities.  

In May 2006, the Veteran was afforded a VA joints examination.  
With regard to his ulcer, it was noted that the Veteran had not 
had any problem since the 1980s.  He was asymptomatic with no 
current treatment.  Likewise, his left foot gout was 
asymptomatic.  With regard to his seborrhea, the Veteran stated 
that he used no special medications and had neither evidence nor 
complaint of any active scalp condition.  The Veteran related 
that his back was getting worse and he had problems with walking.  

Examination of the feet revealed a very short, wide foot with 
most of the weight born on the hind foot.  He had had surgeries 
in the past with a hallux valgus repair and an arthrodesis.  
There was a well-healed scar between his first and second 
metatarsals referable to that surgery.  He did not have any 
significant calluses on his feet.  The alignment of the Achilles 
tendon was adequate.  There was slight erythema in his first 
metatarsophalangeal joint with mild tenderness to palpation.  
There were well-healed scars between toes two, three, and on toe 
five.  There was lateral deviation of all of the toes of the left 
foot with the exception of the fifth.  With regard to range of 
motion, there was no flexion in toes two through five of the left 
foot, both active and passive.  His great toes, however, 
bilaterally, moved adequately.  His right foot demonstrated 
hammertoes at two, three, and four, without fixation.  He had a 
good passive and active flexion and had adequate range of motion 
in the interphalangeal joints, he everted his foot, the left 
greater than the right.  He tended to keep all of his toes 
dorsiflexed and again weight bearing mostly on the hind foot.  He 
complained that shoes were very difficult for his to wear.  He 
just could not get a pair of shoes that were side enough to 
accommodate his foot.  If he did get a pain of shoes, they were 
either too long or not quite wide enough for his unusual foot 
configuration.  He did not use orthotics and was on no particular 
treatment.  General weight-bearing seemed to cause pain.  There 
was no significant rubor noted in any of the joints of the feet 
and no evidence of acute or chronic gout.  There were no 
additional limitations in range of motion for his feet with 
repetitive motion.  

X-rays of the feet revealed evidence of mild hallux valgus 
angulation of the right foot and some lateral angulation of the 
proximal phalanges of the second through the fourth toes.  
Moderate dorsiflexion at the metatarsophalangeal joints was 
evidence.  The left foot showed mild hallux valgus angulation, a 
screw bridging the cutaneous metatarsal joint of the great toe.  
There was lateral angulation of the proximal phalanges of the 
second and third toes as well as dorsal angulation at the 
metatarsophalangeal joints.  There was postsurgical change with 
resection of the distal ends of the proximal phalangeal of the 
fourth and fifth toes and an indistinct proximal interphalangeal 
joint of the left third toe.  The hindfeet were normal on each 
side.  The impression was angulation with some subluxation at the 
metatarsophalangeal joints, mild hallux valgus angulation, and 
postsurgical changes in the left foot.  

With regard to the spine, the thoracolumbar spine revealed good 
forward flexion to 85 degrees and the Veteran did not complain of 
pain over the spinous processes nor of the paravertebral 
musculature.  Extension was accomplished to 20 degrees.  He had 
adequate lateral flexion to the left and right to 20 and 25 
degrees before he started to experience mild discomfort.  He was 
able to rotate left and right to 25 degrees.  There was no muscle 
spasm or guarding or localized tenderness and there did not 
appear to be any abnormality of spinal curvature or contour.  His 
neurological examination was entirely within normal limits.  His 
deep tendon reflexes were adequate, full, brisk, and equal 
bilaterally.  He did not have bowel or bladder complaints and 
straight leg raising failed to demonstrate any significant 
discomfort.  He had adequate strength both passively and actively 
in the extremities, lower legs bilaterally.  There was normal 
posture and gait.  There were no additional limitations in range 
of motion for his spine with repetitive motion.  X-rays revealed 
mild disc space narrowing at all levels with the most marked at 
the L4-5 level.  There was a vacuum disc noted at L5-S1 and L3-4.  
This corresponded to an impression of spondylosis deformans which 
was represented throughout the lumbar spine, moderately severe.  

There were no problems or complaints regarding the past 
tonsillectomy.  

The diagnoses for this examination were bilateral pes cavus with 
residual hallux valgus and hammertoe deformities chronic low back 
pain with evidence of spondylosis deformans and mild disc space 
narrowing at all levels in the lumbar sine; spondylosis deformans 
of the lumbar spine, moderately severe; status post duodenal 
ulcer, ancient history, without evidence of current symptoms; 
gout by history without evidence of acuity and no treatment; 
status post tonsillectomy without sequalae; and status post scalp 
seborrhea, not currently active.  

In a July 2006 rating decision, in pertinent part, increased 
ratings were denied for bilateral pes cavus with left hallux 
valgus and hammer toe deformities, chronic low back pain, 
duodenal ulcer, postoperative tonsillectomy, left foot gout, and 
seborrhea.  

In a November 2006 rating decision, service connection for 
hypertension was denied on the basis that service treatment 
records did not reveal findings or diagnosis of hypertension, nor 
a diagnosis without one year of the discharge from service.  
Although there was current evidence of hypertension, there was no 
evidence of record showing that this condition resulted from 
military service or that it was present within one year of 
service.  

In a May 16, 2007 record from Feitz Foot Clinic, it was indicated 
that the Veteran had been treated for left foot gout.  Over the 
last 3 weeks, the left foot had been throbbing, swelling, and 
aching.  On May 23, 2007, the Veteran was doing better, but his 
foot was still sore.  The Veteran was informed that his 2nd and 
3rd metatarsal phalangeal joints were severely arthritic.  He 
also had a bunion deformity.  On May 30, 2007, it was noted that 
the left foot was still painful from arthritis, but the 
medication which had been prescribed for gout was finally 
working.  It was noted that the veteran had suffered an acute 
gouty attack.  

In April 2008, the Veteran was afforded a VA examination.  At 
that time, the Veteran stated that he had constant back pain 
which he rated as a 5 on a scale of 1-10 with 10 being worse.  
The pain was a shooting dull pain below the belt.  He also 
described having episodic flares which took up to one week to 
resolve and which were associated with "sleeping wrong."  He 
indicated that he would have bladder and bowel dysfunction with 
flare complications documented as a 6-8 on the Mankowski pain 
scale with no other known aggravating factors.  The Veteran 
stated that the only alleviating factors were medications.  He 
did not use a brace.  He related that he had undergone physical 
therapy in the past.  He had not had injections.  Physical 
examination revealed that the Veteran's gait was slow and wide.  
His posture was kyphotic.  Neck and back had an apparent 
scoliosis with posturing.  Thoracolumbar spine exhibited forward 
flexion of zero to 90 degree, extension of zero to 30 degrees, 
right and left lateral flexion of zero to 45 degrees, right and 
left lateral rotation of zero to 45 degrees with a negative 
straight leg raise bilaterally.  The x-rays revealed degenerative 
disc space narrowing at all levels of the lumbar spine.  The 
diagnosis was lumbar spine degenerative arthritis.  

With regard to his right hammertoe deformity, the Veteran related 
that he had constant 6 out of 10 pain with no limitations to 
standing or walking at this time.  He indicated that he used over 
the counter corrective devices which worked well and had he had 
personally also adjusted his shoes.  With regard to his gout, the 
Veteran indicated that there had been no behavioral changes.  
There was no instability of functional impairment.  There was 6 
out of 10 pain in the medial aspect of the foot which was 
constant.  There were no limitations to standing or walking.  
There was a scar on the left foot which had healed well with no 
infection, symptoms, complications, or treatment.  Physical 
examination revealed a scar on the left midline lower proximal 
toes, 2.5 centimeter by 1 millimeter on second, third, and fourth 
toes for surgical correction in the left foot, medial aspect 3.5 
centimeter by 2 millimeter, hypopigmented, linear, flat, 
superficial, nontender, moved freely around surrounding skin and 
was shiny in texture.  Physical examination revealed that the 
Veteran's gait was slow and wide.  Deep tendon reflexes, biceps 
1+, and the brachioradialis were 1+.  Patellar was 2+ and 
Achilles was 1+ bilaterally.  There was no atrophy or 
hypertrophy.  Strength testing to gravity and resistance was with 
minimal effort.  Toe walk, heel walk, and heel toe walk was done 
with minimal elevation of foot positioning.  On the right foot, 
there were no calluses, hammertoes, or claw toes.  There was no 
flexion, plantar flexion, dorsiflexion with toes 3, 4, and 5, in 
both the right and left foot.  There was tenderness, but no 
edema, erythema, or tissue loss, bilateral shoe wear.  Achilles 
tendon noted to be bilaterally equal with no pes planus.  There 
was mild pain on manipulation of toes 3, 4, and 5.  X-rays 
revealed bilateral hallux valgus deformities and lateral 
deviations of the second and third toes; postsurgical changes in 
the left foot with metallic screw and fusion of the cuneiform 
first metatarsal joint and previous resection of the distal 
aspect of the proximal phalanges of the left 4th and 5th toes.  
The diagnosis was hammertoe deformities bilaterally, status post 
reconstructive repair.  There were no objective findings of gout 
at this time.  

With regard to the Veteran's duodenal ulcer, he stated that he 
had had nausea, vomiting, and hematemesis with melena associated.  
There had not been any recent outbreaks or complications.  The 
Veteran had no behavioral changes.  He used Rolaids, Pepto-
Bismol, and baking soda with moderate success.  Examination of 
the abdomen revealed that it was soft and spherical.  Bowel 
sounds were normal without palpable tenderness, masses, or organ 
splenomegaly.  There was no inguinal hernia, masses, or muscle 
wall abnormality.  An upper gastrointestinal (GI) series reveled 
a small sliding hernia with mild gastroesophageal reflux.  The 
examiner indicated that there were no objective findings of a 
duodenal ulcer at this time.  

With regard to his throat, it was noted that the Veteran had 
undergone a tonsillectomy in 1953 with no further complications 
or difficulties.  Examination revealed that his oropharynx was 
benign without evidence of tonsils.  The examiner indicated that 
the tonsillectomy had healed with no residuals.  

With regard to his nose, no septal deviation was shown.  

Subsequent VA records showed that in August 2008, it was noted 
that the Veteran had constipation, a lot of gas, no blood, and 
dark stool.  Recent blood work was normal.  Physical examination 
of the abdomen; however, was normal.  It was noted that the 
Veteran also had atrial fibrillation, coronary artery disease, 
and heart failure.  

In November 2008, the Veteran was afforded a VA skin examination.  
It was noted that the Veteran had a history of seborrhea of the 
scalp dating back to service and intermittent since that time.  
Currently, there had been no treatment in the last 12 months.  
Physical examination revealed no current findings, other than a 
scar on his chest.  The diagnosis was seborrheic dermatitis, 
resolved, without objective findings.  

In a December 2008 rating decision, in pertinent part, service 
connection was granted for scars, left foot, status post surgical 
correction.  A noncompensable rating was assigned effective April 
2008.  The RO granted a increased rating of 20 percent for left 
foot gout effective May 2007, and then a noncompensable rating 
from June 1, 2008.  It was noted that the effective date of the 
noncompensable rating was the first day of the month following a 
year from the date of the last exacerbation.  Increased ratings 
for bilateral pes cavus and related foot disabilities, chronic 
low back pain, duodenal ulcer, seborrhea, and tonsillectomy were 
denied.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
emotional instability reaction and schizoid personality, heart 
flutter, hypertension, chronic shoulder disorder, bilateral 
hearing loss, and for deviated nasal septum.  

Thereafter, VA records dated from January 2009 through July 2009 
were received.  The Veteran complained of foot pain as well as 
numbness and tingling in his lower extremities.  The strength and 
range of motion of the lower extremities was normal, but there 
was bilateral lower extremity edema.  There were no motor 
deficits.  The Veteran was fitted for compression stocking and 
was consulted regarding shoes.  

March 2009 x-rays of the lumbar spine revealed severe displaced 
narrowing in all the interspaces of the lumbosacral spine with 
worsening of the displaced narrowing at the L5-S1 level.  There 
were also posterior osteophytes at the L1-L4 levels.  

In an August 2009 letter, a VA staff physician indicated that the 
Veteran was afflicted with several disease processes that 
dramatically affected his ability to function.  His 
osteoarthritis limited his ability to walk without a great deal 
of pain, despite his bilateral knee replacements.  As a result of 
his hypertension, the Veteran had symptomatic coronary artery 
disease with heart failure, atrial fibrillation, and marked 
shortness of breath.  In addition, the Veteran had an anemia of 
chronic disease as well as peripheral neuropathy.  He did not 
have adequate sensation in his feet to keep him from injuring 
them should he step on sharp objects.  Rough or hot surfaces were 
similarly a threat to his lower limbs.  His gait was markedly 
abnormal due to his altered sensation, putting him at an 
increased risk of falling.  

A private medical record of Mutaz A. Tabbaa, M.D., F.A.C.P., 
indicated that the Veteran's hearing was normal.  

In a March 2010 letter, Dr. Trantham indicated that the Veteran 
had been treated at his cardiovascular practice since March 2002.  
He indicated that the Veteran had a history of atrial 
fibrillation and reported an irregular heartbeat since the 1950's 
when he was on the flight-line in the military.  The Veteran had 
undergone cardioconversion several times in an effort to maintain 
sinus rhythm, but it had been unsuccessful.  He continued to be 
in atrial fibrillation.  He also had coronary artery disease 
which had been treated.  The physician indicated that the Veteran 
was unemployable.  

In a March 2010 letter, Michael C. Noble, M.D., indicated that he 
had treated the Veteran since 2007for lower extremities problems, 
including hammertoes and bilateral leg peripheral neuropathies.  
He also indicated that the Veteran had coronary artery disease, 
atrial fibrillation, and hypertension.  He indicated that the 
Veteran was limited in his ability to sustain physical activity.  

In a March 2010 letter, Warren T. Hitt, M.D., indicated that the 
Veteran had been his patient since 2003 for erectile dysfunction.  
He stated that although the Veteran was using Tagamet, he had 
explained to the Veteran that he could not connected the erectile 
dysfunction and the Tagamet.  

In a March 2010 letter, Samuel L. Combs, M.D. indicated that he 
had treated the Veteran for the past five years for knee 
problems.  In this clinical records, it was noted that the 
Veteran had complex neurological problems, including peripheral 
neuropathies of the legs.


Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no 
basis for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The provisions 
of 38 C.F.R. § 4.40 state that a disability affecting the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.


Bilateral Pes Cavus with Hallux Valgus and Hammertoe Deformities

The Veteran has been assigned a 30 percent rating under 
Diagnostic Code 5278-5280.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes 
cavus).  Slight acquired claw foot is rated noncompensably (0 
percent) disabling.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw foot 
with all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent disabling 
for bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, is 
rated 30 percent disabling for unilateral involvement, and 50 
percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if equivalent 
to amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  38 
C.F.R. § 4.71a. Diagnostic Code 5281 provides that unilateral 
severe hallux rigidus is to be rated as severe hallux valgus.  A 
Note to Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  Diagnostic 
Code 5280 provides that severe unilateral hallux valgus, if 
equivalent to amputation of great toe, is to be rated 10 percent 
disabling. 38 C.F.R. § 4.71a.

At the outset, the Board notes that the most appropriate 
diagnostic code in this case is Diagnostic Code 5278 as it most 
nearly describes the Veteran's bilateral foot involvement and 
disability.  However, the Veteran does not meet the criteria for 
a higher 50 percent rating.  He was recently examined in April 
2008 to determine his current level of severity and a very 
comprehensive and detailed examination was accomplished.  He does 
not have marked contraction of plantar fascia with dropped 
forefoot.  He also does not have very painful callosities or 
marked varus deformity.  None of these findings were shown on 
examination.  As such, an increased rating is not warranted.   

In addition, separate service connection has been granted for 
scars, left foot, status post surgical correction.  That matter 
is not on appeal and therefore will not be considered at this 
time.  


Left Foot Gout

The Veteran has been assigned a 20 percent rating prior to June 
1, 2008, based on an acute exacerbation (from May 2007 onward) 
and a noncompensable rating from June 1, 2008.  

The Veteran's left foot gout is rated under Diagnostic Code 5017.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout will be 
rated under Diagnostic Code 5002.  Under that Code, a 100 percent 
rating is warranted for rheumatoid arthritis (atrophic) as an 
active process with constitutional manifestations associated with 
active joint involvement, totally incapacitating.  

When less than the criteria for a 100 percent rating but with 
weight loss and anemia productive of severe impairment of health 
or severely incapacitating exacerbations occurring 4 or more 
times per year or a lesser number over prolonged periods, a 60 
percent rating may be assigned.  With symptom combinations 
productive of definite impairment of health objectively supported 
by examination findings or incapacitating exacerbations occurring 
three or more times per year, a 40 percent rating evaluation may 
be assigned.  One or two exacerbations per year in a well-
established diagnosis warrant a 20 percent rating.  
Alternatively, chronic residuals can be rated based on limitation 
of motion, with a 10 percent assigned for limited motion which is 
noncompensable under the appropriate rating codes for the joints.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5002.  It is noted that 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion and that the ratings for active process will not 
be combined with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.

In this case, the private May 2007 records showed that during May 
2007, the Veteran had a gouty attack involving his let foot.  
However, thereafter, his gout of the left foot cleared up and did 
not recur.  In order for a rating in excess of 20 percent to be 
warranted, the evidence would have to establish that there was 
the presence of gout with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations occurring 
three or more times per year.  In this case, there was a single 
attack, occurring over a one month period.  Thus a rating in 
excess of 20 percent is not warranted prior to June 1, 2008.  

From June 1, 2008, a compensable rating is not warranted as there 
have been no objective findings of gout from prior to that time 
as the April 2008 examination was negative.  Therefore, for the 
applicable time period of June 1, 2008, the Veteran's left foot 
gout has been asymptomatic.  Since the left foot gout has been 
asymptomatic, there is no basis for a compensable rating to be 
assigned.  


Seborrhea

The Veteran has been assigned a non-compensable rating for 
seborrhea under Diagnostic Code 7899-7806.  When an unlisted 
disease, injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be "built-up" 
as follows: the first two digits will be selected from that part 
of the schedule most closely identifying the part, or system of 
the body involved, in this case, the musculoskeletal system, and 
the last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic code 
for a closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  See 38 
C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 7806, a skin disability is assigned a 60 
percent rating when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected or; constant 
or near-constant systemic therapy is required during a 12-month 
period.  A 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy is required for a total duration 
of six weeks or more, but not constantly, during a 12 month 
period.  A 10 percent rating is assigned where at least 5 
percent, but less than 20 percent, of the entire body is 
affected; or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or; intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required for a total duration of less than six weeks during the 
past 12-month period.  A noncompensable evaluation is assigned 
when less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than topical 
therapy was required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

The Veteran was recently examined in  November 2008.  This 
examination revealed that his seborrheic dermatitis was resolved 
and  without objective findings.  There had been no treatment 
within the past year and, in fact, the record shows no activity 
prior to that time.  As such, the Board finds that the criteria 
for a 10 percent rating are not warranted.  The evidence does not 
show that at least 5 percent, but less than 20 percent, of the 
entire body is affected; or at least 5 percent, but less than 20 
percent, of exposed areas are affected.  Also, the evidence does 
not show that the Veteran has required intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period.




Postoperative Tonsillectomy

The Veteran has been assigned a noncompensable rating for his 
tonsillectomy and claimed laryngitis under Diagnostic Code 6599-
6516.  

Under Diagnostic Code 6516, chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane is rated 
as 10 percent disabling and chronic laryngitis manifested by 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy is 
rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 
6516.

In April 2008, the Veteran was afforded a VA examination to 
assess his current level of severity of his disability.  With 
regard to his throat, it was noted that the Veteran had undergone 
a tonsillectomy in 1953 with no further complications or 
difficulties.  Examination revealed that his oropharynx was 
benign without evidence of tonsils.  The examiner indicated that 
the tonsillectomy had healed with no residuals.  Since the 
Veteran is currently asymptomatic, he does not meet the criteria 
for a 10 percent rating.  The examiner indicated that there were 
no residuals, indicative of no hoarseness or inflammation of 
cords or mucous membrane.


Conclusion for Ratings

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against increased ratings for 
bilateral pes cavus with hallux valgus and hammertoe deformities 
status post first tarsal metatarsal arthrodesis and tendo 
transfers of toes 2 through 4, status post partial phalanectomy 
of the left 5th toe, status post syndactilization on the left 4th 
and 5th; left foot gout; seborrhea; and for postoperative 
tonsillectomy.

In denying the claims for a higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for the 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability levels and symptomatology; as discussed 
above.  The Board therefore has determined that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


New and Material Evidence

The April 1977 rating decision that denied service connection for 
emotional instability reaction, claimed as schizoid personality; 
chronic shoulder disorder; and bilateral hearing loss is final 
because a notice of disagreement was not received within the 
subsequent one-year period.  In a September 1991 rating decision, 
service connection for impotence as secondary to medications 
taken for service-connected duodenal ulcer was denied, but a 
notice of disagreement was not thereafter received within the 
subsequent one year period so that decision is final.  Likewise, 
the July 1992 rating decision that denied service connection for 
residuals of chemical or asbestos exposure is and which also 
denied service connection for impotence on a direct basis and as 
secondary to medications taken for service-connected duodenal 
ulcer final because a notice of disagreement was not received 
within the subsequent one-year period.  Also, the September 1995 
rating decision that denied service connection for a deviated 
nasal septum and determined that new and material evidence to 
reopen the claim of service connection for a shoulder disorder 
had not been submitted is final.  Similarly, the September 2005 
rating decision that denied service connection for a heart 
flutter and determined that new and material evidence had not 
been received to reopen the claim of service connection for 
impotence as well as the November 2006 rating decision that 
denied service connection for hypertension are also final because 
a notice of disagreement was not received within the subsequent 
one-year period.  See 38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless the 
evidence is inherently incredible or consists of statements which 
are beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Since the prior final decisions, evidence has been added to the 
claims file, as set forth above.  

With regard to the claim of service connection for impotence, 
although additional evidence has been received since the last 
final decision rendered in September 1995, the evidence is not 
material to the claim.  The evidence shows continued complaints, 
treatment, and diagnosis of impotence/erectile dysfunction, but 
does not indicate that it either began in service, is related to 
service, or is related to service-connected disability.  In fact, 
the recent medical evidence from the Veteran's physician 
indicated that erectile dysfunction is not related to medication 
that he is taking.  The additional medical evidence, while 
"new" to the extent that it was not previously reviewed, does 
not offer any probative evidence showing that the Veteran's 
impotence is related to service or service-connected disability.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence); see also Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records 
merely describing the Veteran's current condition are not 
material to issue of service connection and are not sufficient to 
reopen claim for service connection based on new and material 
evidence.).  

Therefore, the additional evidence is cumulative and redundant of 
the evidence of record at the time of the last prior final denial 
of the claim and essentially duplicates evidence previously of 
record.  Thus, new and material evidence has not been received to 
reopen the claim of service connection for impotence.  

With regard to the claim of service connection for emotional 
instability reaction and schizoid personality, service connection 
was denied for emotional instability reaction, claimed as 
schizoid personality on the basis that the service treatment 
records showed no evidence of chronic psychoneurotic or psychotic 
disorder.  The additional evidence which has been received does 
not indicate that the Veteran has any current chronic 
psychoneurotic or psychotic disorder which is related to service.  
The record is entirely negative for such evidence.  Thus, new and 
material evidence has not been received to reopen the claim of 
service connection for emotional instability reaction and 
schizoid personality.  

With regard to the claim of service connection for residuals of 
chemical or asbestos exposure, this claim was denied on the basis 
that there was no evidence of residuals of chemical or asbestos 
exposure in the service treatment records or the recent VA 
examinations.  Although voluminous records have been added to the 
claims file, there is no evidence indicating a diagnosis of any 
current residuals of chemical or asbestos exposure.  There has 
been no mention of any problem associated with claimed chemical 
or asbestos exposure since the final 1992 decision.  Thus, new 
and material evidence has not been received to reopen the claim 
of service connection for residuals of chemical or asbestos 
exposure.  

With regard to the issue of service connection for a chronic 
shoulder disorder, this claim was denied on the basis that that 
although the Veteran was treated during service for bilateral 
shoulder pain, there was no recurrence thereafter and since there 
was no evidence linking a current shoulder disorder to service.  
Although additional evidence has been received, there is no 
evidence indicating a diagnosis of any current shoulder disorder 
which is related to service.  The Veteran has been afforded 
multiple examinations over the past few years, but evidence 
gleaned from these examinations does not suggest that the Veteran 
has a shoulder disorder of service origin.  Thus, new and 
material evidence has not been received to reopen the claim of 
service connection for a chronic shoulder disorder.  

With regard to the issue of service connection for bilateral 
hearing loss, this claim was denied on the basis that the service 
treatment records did not reflect any indication of hearing loss.  
Additional evidence has been added to the record, but it does not 
reflect hearing loss during service, in the initial post-service 
year, or at the present time.  In fact, a recent February 2010 
private medical record of Mutaz A. Tabbaa, M.D., F.A.C.P., 
indicated that the Veteran's hearing was normal.  Thus, this 
evidence is insufficient to reopen the service connection claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not "trigger a reopening").  Thus, new and 
material evidence has not been received to reopen the claim of 
service connection for hearing loss.  

With regard to the issue of service connection for a deviated 
nasal septum, this claim was denied on the basis that the service 
treatment records did not reflect that the Veteran had a deviated 
nasal septum.  Since the final 1995 rating decision, additional 
evidence has been added to the claims file, but none of the 
evidence indicates that a deviated nasal septum began during 
service.  In fact, the April 2008 examination showed no septal 
deviation.  Thus, new and material evidence has not been received 
to reopen the claim of service connection for a deviated nasal 
septum.  

The Board has also considered the Veteran's own statements in 
support of his claims to reopen; however, they are cumulative of 
his statements that were before the RO at the time of the prior 
final decisions and are therefore not new.

With regard to the issues of service connection for a heart 
flutter and hypertension, new and material evidence has been 
received.  The recently submitted statement of Dr. Trantham 
suggests that the Veteran's cardiovascular problems began during 
service.  The Federal Circuit has indicated that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to grant the claim.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  Accordingly, the Board finds that 
presuming the credibility of the evidence for the sole purpose of 
determining whether the claims should be reopened, the Board 
concludes that this medical evidence raises a reasonable 
possibility of substantiating the claims and constitutes new and 
material evidence sufficient to reopen the Veteran's claims of 
service connection for a heart flutter and hypertension.


ORDER

An increased rating for bilateral pes cavus with hallux valgus 
and hammertoe deformities status post first tarsal metatarsal 
arthrodesis and tendo transfers of toes 2 through 4, status post 
partial phalanectomy of the left 5th toe, status post 
syndactilization on the left 4th and 5th, is denied.

A rating in excess of 20 percent for left foot gout, prior to 
June 1, 2008, is denied.

A compensable rating for left foot gout from June 1, 2008, is 
denied.

A compensable rating for seborrhea is denied.  

A compensable rating for postoperative tonsillectomy is denied.  

The application to reopen the claim of service connection for 
impotence is denied.

The application to reopen the claim of service connection for 
emotional instability reaction and schizoid personality is 
denied.

The application to reopen the claim of service connection for 
residuals of chemical or asbestos exposure is denied.

The application to reopen the claim of service connection for a 
chronic shoulder disorder is denied.  

The application to reopen the claim of service connection for 
bilateral hearing loss is denied.

The application to reopen the claim of service connection for a 
deviated nasal septum is denied.  

The application to reopen the claim of service connection for a 
heart flutter is granted.  

The application to reopen the claim of service connection for 
hypertension is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that the Veteran is afforded every possible 
consideration.

The claims of service connection for a heart flutter and 
hypertension have been reopened based on Dr. Trantham's 
statement.  However, it is unclear if his statement was made 
based on a review of the record.  Thus, the Veteran should be 
afforded a VA evaluation by an examiner who has reviewed the 
record, to determine if a heart flutter and hypertension are 
etiologically related to service.  

The Veteran's representative indicated that the Veteran's 
duodenal ulcer has worsened (become active) and requests a new 
examination.  As it has been asserted that the Veteran's service-
connected disability has worsened since his last examination, he 
should be afforded a new examination in compliance with VA's duty 
to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

With regard to the low back, the representative also requests a 
new examination.  The Board notes that recent evidence shows that 
the low back has worsened.  In addition, the Veteran has 
peripheral neuropathy, but the etiology has not been indicated.  
As such, another examination for that disability is also 
warranted.  

Additionally, the Board finds that the Veteran's representative 
has raised the issue of entitlement to a TDIU.  The issue of a 
TDIU is a component of the claims for increased ratings on 
appeal, to include the two remanded increased rating issues.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  Since 
entitlement to a TDIU is part of the Veteran's remaining 
increased rating claims, the proper remedy here is for the Board 
to remand, rather than refer, the TDIU component of the increased 
rating issues to the AOJ for proper development and adjudication.

The Veteran should be sent proper VCAA notice as to the issue of 
entitlement to a TDIU.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, this matter is REMANDED for the following actions:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to a TDIU; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide.  A copy of this 
notification must be associated with the 
claims folder.

2.  Schedule the Veteran for a VA heart 
examination.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder in conjunction 
with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current 
cardiovascular disability to specifically 
include a heart flutter and hypertension, 
had its clinical onset during service or 
is related to any in-service disease, 
event, or injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature and extent of his service-
connected duodenal ulcer.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
in conjunction with the examination.  

The examiner should indicate if the 
Veteran has recurring symptoms, and, if 
so, the duration and occurrence of those 
symptoms and the level of severity of the 
symptoms.  With regard to symptoms, the 
examiner should indicate if there is any 
anemia, weight loss, recurrent 
incapacitating episodes, periodic 
vomiting, and/or recurrent hematemesis or 
melena.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies, including x-rays if 
indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service- connected low back 
disorder.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should also specifically 
comment on the effects of the Veteran's 
service-connected disabilities (i.e., 
right knee disorder, bilateral pes cavus, 
low back disorder, duodenal ulcer, gout of 
the left foot, postoperative 
tonsillectomy, and seborrhea) on his 
occupational functioning and daily 
activities.  In this regard, the examiner 
must comment on whether the Veteran's 
service-connected disabilities render him 
unable to secure or follow a substantially 
gainful occupation.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience when arriving at this 
conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The AMC should review the medical 
opinions obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiners for completion 
of the inquiry.

6.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


